Exhibit 10.3

LOGO [g257807exhibit-99.jpg]

November 17, 2011

Mr. Charles J. Burdick

28 Princess Gate Court

London SW7 2QJ

United Kingdom

Dear Mr. Burdick:

Reference is made to the letter agreement between you and Comverse Technology,
Inc. (the “Company”) dated March 9, 2011 (the “Employment Letter”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Employment Letter.

You and the Company wish to amend certain provisions of the Employment Letter as
provided herein. Accordingly, we hereby covenant and agree as follows:

 

  1. Section 1 of the Employment Letter shall be amended to read in its entirety
as follows:

“1. Annual Base Salary. Your annual base salary is $700,000; provided, however,
that your annual base salary will be increased to $820,000 for the period of
time your work location is in New York City (as applicable, your “Annual Base
Salary”). Your Annual Base Salary is payable in accordance with the Company’s
payroll practices for similarly situated employees.”

 

  2. Section 2 of the Employment Letter shall be amended by replacing the
reference to “$700,000” with “$730,000” and adding the following sentence to the
end of such section:

“Your on target bonus opportunity for each future fiscal year shall be equal to
your earned Annual Base Salary for such fiscal year (subject to pro ration for
your actual period of service as Chief Executive Officer during such fiscal
year).”

 

  3. Section 4 shall be amended by adding the following sentences to the end of
the section:

“Notwithstanding the foregoing, you agree to change your location to the
Company’s New York City offices so long as circumstances require but not to
exceed a period of twelve consecutive months commencing on December 1, 2011. You
will be entitled to the benefits of the Company’s Short-Term International
Assignment Policy for the duration of the assignment.”



--------------------------------------------------------------------------------

LOGO [g257807exhibit-99.jpg]

 

  4. Except as amended hereby, the Employment Letter remains in full force and
effect in accordance with its terms.

If the foregoing correctly sets forth our understanding and agreement, please
sign a duplicate of this letter where indicated below and return it to the
undersigned.

 

Sincerely, COMVERSE TECHNOLOGY, INC. By:  

/s/ Shefali A. Shah

Shefali A. Shah SVP, General Counsel

 

AGREED:   

/s/ Charles J. Burdick

   Charles J. Burdick   

810 Seventh Avenue, 32nd Floor, New York, NY 10019        Telephone (212) 739
1000 Facsimile (212) 739 1001

www.cmvt.com